EXHIBIT 10.2

 

Schedule of special achievement award to certain named executive officer

 

2005 SPECIAL AWARDS

 

Background

 

From time to time unusual events merit awards for outstanding individual
performance outside of the short-term incentive plan. Special events such as
restructurings, mergers and acquisitions or comprehensive programs have been the
basis for special recognition in the past.

 

* * * * *

 

2005 SPECIAL AWARDS

 

Procurement Organization Change

 

•      James M. Delaney

     3,000   

shares of restricted stock 100% vesting after 3 years